Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest a jig plate in which at least one support member having a through hole is fixed onto a substrate, and a jig plate transport mechanism that transports the jig plate from a tube insertion stage to a tube expansion stage, the tube insertion stage being a stage where the tube insertion mechanism inserts the tube member into the through hole, the tube expansion stage being a stage where the coil movement mechanism places the electromagnetic- forming coil portion at the tube expansion position of the tube member, in combination with the other claimed limitations. Regarding claim 15, the prior art does not teach or suggest a tube insertion step of moving a jig plate in which at least one support member having a through hole is fixed onto a substrate and a tube member made of an aluminum alloy relative to each other to insert the tube member into the through hole of the support member, and a step of transporting the jig plate on which the tube member is supported to a next stage, in combination with the other claimed limitations. Regarding claim 20, the prior art does not teach or suggest moving a tube member made of an aluminum alloy and a coil unit including at least one electromagnetic-forming coil .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528.  The examiner can normally be reached on Monday - Friday 8:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        





March 25, 2021